Citation Nr: 1517477	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-27 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied entitlement to service connection for degenerative disc disease of the lumbosacral spine and osteoarthritis.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In this case, VA treatment records reveal that the Veteran has been diagnosed as having various low back disabilities.  For example, a May 2010 VA neurology consultation note included among the Veteran's paperless records in the Virtual VA system indicates that spinal imaging revealed central annular degeneration at L4/5 and other spinal changes.  The Veteran was diagnosed as having lumbar facet arthropathy, myofascial pain, and bilateral sacroiliitis.  Thus, there is competent evidence of a current low back disability.  The Veteran has contended that his claimed low back disability is related to a motor vehicle accident in service.  He has reported that he began to experience back pain following the accident, but that he did not seek treatment in service.  He also claims that his current low back disability is related to his duties in service, which included lifting caskets as part of a pallbearer squad during military funerals.  Low back symptoms have reportedly continued ever since service.  The Veteran's service treatment records are unavailable, but there is some evidence contrary to his reports of a continuity of back symptomatology in the years since service.  For instance, there is no post-service clinical evidence of a low back disability until almost a decade following his separation from service and he has provided some inconsistent statements concerning the onset of his back symptoms.

Nevertheless, there is competent evidence of a current low back disability, in-service back symptoms following a motor vehicle accident, and a continuity of symptomatology in the years since service.  Such evidence suggests that the claimed low back disability may be related to service.  Hence, VA's duty to obtain an examination as to the nature and etiology of any current low back disability is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of the Veteran's current low back disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The motor vehicle accident in service which the Veteran claims resulted in his current low back disability reportedly occurred in late 1985 or early 1986 (possibly in December 1985) in the vicinity of New Windsor, New York.  In light of this information, the U.S. Army and Joint Services Records Research Center (JSRRC), the U.S. Army Crime Records Center, or any other appropriate entity should be contacted upon remand to attempt to verify the reported motor vehicle accident.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA records of treatment from the VA Central California Health Care System dated from July 2012 through the present and all treatment records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Prepare a summary of the details pertaining to the Veteran's claimed motor vehicle accident which reportedly occurred sometime between December 1985 and February 1986 in the vicinity of New Windsor, New York.  

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records, shall be sent to the JSRRC, the U.S. Army Crime Records Center, or any other appropriate entity to attempt to verify the claimed motor vehicle accident and obtain any records associated with the accident.  All efforts to obtain such information must be documented in the claims file.

3.  After all efforts have been exhausted to attempt to verify the Veteran's reported motor vehicle accident in service and to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current low back disability identified (i.e., any low back disability diagnosed since April 2010), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current low back disability had its clinical onset in service, had its clinical onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported motor vehicle accident and subsequent back symptoms in service, is related to carrying caskets during military funerals in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on all low back disabilities diagnosed since April 2010, the Veteran's reports of experiencing back problems following a motor vehicle accident in service, his reports of carrying caskets during military funerals in service, the private medical reports reflecting re-injury to the back in 1993 and 1996, and his reports of back symptoms in the years since service.

The absence of clinical evidence of treatment for back problems in service or for years after service cannot, standing alone, serve as the basis for a negative opinion. However, the examiner must also consider the inconsistent information concerning a continuity of back symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

